PER CURIAM.
[¶ 1] Antonios N. Dimoulas appeals from an order entered in the District Court (Bangor, Gunther, J.) modifying an earlier divorce judgment. He contends that the court abused its discretion or committed legal or factual error in: (1) failing to award to him primary residential care of the parties’ children; (2) determining the parties’ incomes for purposes of child support; (3) failing to employ the child support guidelines for parents who provide substantially equal care; and (4) establishing the date upon which a retroactive decrease in child support would take effect. Because Dimoulas failed to submit an appendix that permits appellate review, we dismiss his appeal. See M.R.App. P. 8(j); State v. Ross, 2004 ME 12, ¶ 1, 841 A.2d 814, 814-15. Even if we were to reach the merits of the appeal, we discern no basis for upsetting the modification judgment. See Grenier v. Grenier, 2006 ME 99, ¶ 20, 904 A.2d 408, 408; Payne v. Payne, 2006 ME 73, ¶ 7, 899 A.2d 793, 795; White v. Nason, 2005 ME 73, ¶ 15, 874 A.2d 891, 895; Dargie v. Dargie, 2001 ME 127, ¶ 23, 778 A.2d 353, 358.
The entry is:
Appeal dismissed.